Citation Nr: 9930593	
Decision Date: 10/26/99    Archive Date: 10/29/99

DOCKET NO.  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for tuberculosis.  


REPRESENTATION

Appellant represented by:	Mark H. Tuohey, III, Attorney


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel







INTRODUCTION

The veteran served on active duty in the Armed Forces from 
March 1943 to December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the claim and the veteran 
appealed to the Board.  

In August 1998, the Board remanded the case to the RO to 
obtain from the veteran clarification as to his 
representative in this case.  In November 1998, the VA 
received VA Form 22a, Appointment of Attorney or Agent as 
Claimant's Representative, signed by the veteran rescinding 
his power of attorney with his prior representative and 
appointing a private attorney, Mark H. Tuohey, III, as his 
representative for all issues at the VA as of that date.  
Subsequently, the case was returned to the Board for 
appellate determination.  


FINDING OF FACT

There is no competent medical evidence that the veteran 
currently has tuberculosis, or that he ever had tuberculosis 
either while he was in service or within three years after 
his separation from active duty service.  


CONCLUSION OF LAW

The claim for service connection for tuberculosis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  



REASONS AND BASES FOR FINDING AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1998).  When a disease is 
first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309; Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

The preliminary question to be answered, however, is whether 
the veteran has presented evidence of a well-grounded claim.  
A well-grounded claim is not necessarily a claim that will 
ultimately be deemed allowable.  It is a plausible claim, 
properly supported with evidence.  See 38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the veteran 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).


Alternatively, a claim may be established as well grounded 
pursuant to the chronicity provision of 38 C.F.R. § 3.303(b).  
That provision is applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under he case 
law of the United States Court of Appeals for Veterans Claims 
(formerly, the United States Court of Veterans Appeals), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  

Applying the relevant law and regulations to the facts of 
this case, the Board notes that the veteran's service medical 
records do not reflect any complaints, findings, or diagnosis 
of tuberculosis or any lung condition.  Reports of medical 
examination at both service entry and separation show that 
his lungs were clear and chest X-rays revealed that his lungs 
were normal.  

The post-service medical evidence consists of VA treatment 
records from July 1992 to February 1994 and private treatment 
reports from June 1963 to March 1994.  None of these records 
reflect any complaints, findings, or diagnosis of 
tuberculosis.  In July 1992, the veteran was seen at a VA 
medical facility for the first time and he gave a medical 
history of tuberculosis, which he claimed he contracted in 
the service.  However, subsequent VA medical reports for 
August 1991, November 1992, June 1993, and November 1993, all 
reflect that the veteran's lungs were clinically clear.  VA 
pulmonary function test results of February 1994, revealed 
chronic bronchitis.  His private treatment records reflect 
treatment for various disorders, but none show treatment or 
findings pertaining to tuberculosis.  

Thus, the record contains no competent medical evidence 
medical evidence establishing that the veteran has, or ever 
has had, tuberculosis.  There is no medical evidence that the 
veteran had tuberculosis either in service or within the 
presumptive period (three years for tuberculosis) following 
his separation from active duty service.  There also is no 
medical evidence to show that he currently has tuberculosis, 
nor has he indicated the existence of such evidence.  In the 
absence of competent medical evidence of the currently 
claimed disability (and of a nexus between that disability 
and service), there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  

While the veteran has submitted letters from the registrar of 
Bonaventure University confirming that he was a student at 
that institution from January 1946 to August 1948, that 
Bonaventure University requested students to have chest X-
rays taken in 1948, and that the veteran's name was among 
others posted at the school to have follow up X-rays and 
regular check-ups, this evidence does not show he had or ever 
had tuberculosis.  Although the veteran believes he 
contracted tuberculosis in service and that he currently has 
the disease, as a layperson without medical training, he is 
not competent to offer an opinion on medical matters, such as 
the diagnosis of a disability, and an opinion as to the 
relationship between that claimed disability and service.  
See Jones v. Derwinski, 7 Vet. App. 134, 137 (1994); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-94 (1992).  A claim must 
be supported by evidence and sound medical principles, not 
just assertions.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  

As the veteran has not met his burden of presenting a well-
grounded claim for service connection for tuberculosis, the 
VA is under no duty to assist him in developing the fact 
pertinent to the claim.  See Epps, 126 F.3d at 1468.  
Furthermore, the Board is aware of no circumstances in this 
matter that would put the VA on notice that any additional 
relevant evidence may exist which, if obtained, would well-
ground the veteran's claim of entitlement to service 
connection.  See McKnight v. Gober, 131 F. 3d 1483 (Fed. Cir. 
1997).  

The RO also denied the veteran's claim for service connection 
for tuberculosis as not well grounded.  Hence, the duty to 
inform him of the evidence necessary to well ground the 
claim, and the reasons why the current claim is inadequate, 
are met.  See 38 U.S.C.A. § 5103(a); see also Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for tuberculosis is denied.  


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

